UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLDPOINT RESOURCES, INC. (Name of Small Business Issuer in its charter) NEVADA 1041 75-3250686 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 110 South Fairfax Avenue #A11-123 Los Angeles, CA 90036 Phone (213)590-7249 (Address and telephone number of principal executive offices) 110 South Fairfax Avenue #A11-123 Los Angeles, CA 90036 Phone (213)590-7249 Fax (323)933-2324 (Address of principal place of business or intended principal place of business) InCorp Services, Inc. 3155 East Patrick Lane, Suite 1 Las Vegas, NV 89120 702-866-2500 (Name, address and telephone number of agent for service) Copies of all communications to: Timothy S. Orr, Esq. 4328 West Hiawatha Drive, Suite 101 Spokane, WA 99208 Phone: (509) 462-2926, Fax: (509) 462-2929 Approximate date of commencement of proposed sale to the public: As soon as is practicable following filing with the Securities and Exchange Commission. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.{} If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. {} If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.{} If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. {} CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common 5,000,000 $0.02 [1] $100,000 $3.07 [2] [1]No exchange or over-the-counter market exists for GoldPoint Resources, Inc’s. common stock.The offering price has been arbitrarily determined and bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. [2]Fee calculated in accordance with Rule 457(o) of the Securities Act of 1933, as amended “Securities Act”.Estimated for the sole purpose of calculating the registration fee. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. ii GOLDPOINT RESOURCES, INC. PROSPECTUS 5,000,000 shares of common stock, .001 par value, no minimum / 5,000,000 maximum, Offered by GoldPoint Resources, Inc. Securities Being Offered by GoldPoint Resources, Inc. GoldPoint Resources, Inc. is offering 5,000,000 shares at an offering price of $0.02 per share.There is currently no public market for the common stock Minimum Number of Shares To Be Sold in This Offering None This is a "self-underwritten" public offering, with no minimum purchase requirement. 1. GoldPoint Resources, Inc. is not using an underwriter for this offering. 2. The offering expenses shown do not include legal, accounting, printing and related costs incurred in making this offering. GoldPoint Resources, Inc. will pay all such costs, which it believes to be $3,828. 3. There is no arrangement to place the proceeds from this offering in an escrow, trust or similar account. 4. GoldPoint Resources, Inc. may, at its discretion, extend the offer up to an additional two (2) years from the date this offer is declared effective. Per Share (Non Minimum) If Maximum Sold by GoldPoint Resources, Inc. (5,000,000) Price to Public $ .02 $ .02 Underwriting Discounts/Commissions 0.00 0.00 Proceeds to Registrant $ 0.02 $ 100,000 This offering involves a high degree of risk; see "Risk Factors" beginning on page 8 to read about factors you should consider before buying shares of the common stock. These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. GoldPoint Resources, Inc. may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of this Prospectus is 1 TABLE OF CONTENTS Page Number Summary InformationRisk Factors 3 Risk Factors 5 Because our auditors have issued a going concern opinion, there is substantial uncertainty we will continue activities in which case you could lose your investment. 5 Because the probability of an individual prospect ever having reserves is extremely remote, any funds spent on exploration will probably be lost. 5 Our management has no technical training and no experience in mineral activities and consequently our activities, earnings and ultimate financial success could be irreparably harmed. 5 We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease activities. 5 Because we will have to spend additional funds to determine if we have a reserve, if we are not able to raise additional proceeds we will have to cease operations and you would lose your entire investment. 6 Because one existing stockholder owns a majority of the outstanding common stock, future corporate decisions will be controlled by this person, whose interests may differ from the interests of other stockholders, and may be adverse to those other shareholders' interests. 6 Because we currently have limited funds available, we may have to limit our exploration activity which would likely result in a complete loss of your investment. 6 We may not have access to all of the materials we need to begin exploration which could cause us to delay or suspend activities. 6 Because GoldPoint' success is dependent on current management, who may be unable to devote sufficient time to the development of GoldPoint' business plan, which could cause the business to fail. 6 Because title to the property is held in the name of another person, if he transfers the property to someone other than us, we will cease activities. 7 Because we have only one officer and director who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against the Company. 7 If we complete a financing through the sale of additional shares of our common stock in the future, then shareholders will experience dilution. 7 Because there is no public trading market for our common stock, you may not be able to resell your stock. 7 There is currently no market for GoldPoint' common stock, but if a market for our common stock does develop, our stock price may be volatile. 7 While GoldPoint expects to apply for listing on the OTC Bulletin Board (OTCBB), we may not be approved, and even if approved, we may not be approved for trading on the OTCBB; therefore shareholders may not have a market to sell their shares, either in the near term or in the long term, or both. 8 GoldPoint has limited financial resources at present, and proceeds from the offering may not be used to fully develop its business. 8 Because our securities are subject to penny stock rules, you may have difficulty reselling your shares. 8 Because we do not have an Escrow or Trust Account for Investor’s Subscriptions, if we file for Bankruptcy Protection or are forced into Bankruptcy Protection, Investors will lose their entire investment. 8 Forward Looking Statements 8 Use of Proceeds 9 Determination of Offering Price 10 Dilution 10 Plan of Distribution 11 Legal Proceedings 11 Directors, Executive Officers, Promoters and Control Persons 11 Security Ownership of Certain Beneficial Owners and Management 12 Description of Securities 13 Interest of Named Experts and Counsel 13 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 14 Organization within Last Five Years 14 Description of Business 14 Plan of Operation 18 Description of Property 20 Certain Relationships and Related Transactions 20 Market for Common Equity and Related Stockholder Matters 20 Executive Compensation 22 Financial Statements F-1 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 29 2 SUMMARY INFORMATION Prospective investors are urged to read this prospectus in its entirety. The following summary is supported by reference to the more detailed information and the financial statements, including the notes thereto, appearing elsewhere in this Prospectus. Each prospective investor is urged to read this Prospectus in its entirety. The purchase of the securities offered through this prospectus involves a high degree of risk. See section entitled "Risk Factors" on pages 8 - 12. Company History GoldPoint Resources, Inc. ("GoldPoint" or “The Company”) is an exploration stage company that was incorporated on June 29, 2007, under the laws of the State of Nevada. The principal offices are located at 110 South Fairfax Avenue #A11-123 Los Angeles, CA 90036. The telephone number is (213)590-7249 the fax number is (323)933-2324. Since becoming incorporated, GoldPoint has not made any significant purchases or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. GoldPoint has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal action or proceedings.Our fiscal year end is December 31st. We are an exploration stage corporation.We intend to be in the business of mineral property exploration.We do not own any interest in any property, but simply have the right to conduct exploration activities on one property. The property consists of one lode mining claim located in Clark County State of Nevada USA.We intend to explore for gold, silver and copper on the property. Currently, we have no further business planned if mineralized material is not found on the property. As of September 30, 2007, the date of company's last audited financial statements, GoldPoint has raised $5,000 through the sale of common stock.This sale was a purchase of 2,000,000 shares by the Company’s sole officer and director Patrick Orr. GoldPoint also issued 100,000 shares of common stock at an estimated value of $1,000 for legal and consulting services relating to this offering. GoldPoint’s current liabilities from inception to September 30, 2007 are $525. This expense is relating to corporate start-up fees.The Company anticipates an additional expense of $3,300 relating to bookkeeping/auditing fees for this filing. As of the date of this prospectus, we have not yet generated or realized any revenues from our business operations. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of GoldPoint filed with this prospectus. Management Currently, GoldPoint has one Officer / Director. Our sole Officer / Director has assumed responsibility for all planning, development and operational duties, and will continue to do so throughout the beginning stages of the business plan. Other than the Officer/Director, there are no employees at the present time and there are no plans to hire employees during the next twelve months. The Offering GoldPoint Resources, Inc.'s common stock is presently not traded on any market or securities exchange. 2,100,000 shares of restricted common stock are issued and outstanding as of the date of this prospectus. GoldPoint is offering up to 5,000,000 shares of common stock at an offering price of $0.02 per share. There is currently no public market for the common stock. GoldPoint intends to apply to have the common stock quoted on the OTC Bulletin Board (OTCBB).Currently, there is no trading symbol assigned. GoldPoint's sole Officer and Director own 2,000,000 shares of Restricted Common Stock.A non-affiliate entity owns 100,000 shares of Restricted Common Stock. If GoldPoint is unable to sell its stock and raise money, GoldPoint’ business would fail as it would be unable to complete its business plan. 3 Summary of Financial Data As of September 30, 2007 Revenues $ 0 Operating Expenses including Liabilities $ 1,525 Earnings (Loss) $ 1,525 Total Assets $ 5,000 Working Capital $ 5,000 Shareholder’s Equity $ 5,000 4 RISK FACTORS An investment in our common stock involves a high degree of risk and should be considered a speculative investment. You should carefully consider the risks described below and the other information in this prospectus. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you could lose all or part of your investment.We cannot assure any investor that we will successfully address these risks. PLEASE CONSIDER THE FOLLOWING RISK FACTORS CAREFULLY PRIOR TO INVESTING IN OUR COMMON STOCK. RISKS ASSOCIATED WITH GOLDPOINT RESOURCES, INC: Because our auditors have issued a going concern opinion, there is substantial uncertainty we will continue activities in which case you could lose your investment. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months. As such we may have to cease activities and you could lose your investment. Because the probability of an individual prospect ever having reserves is extremely remote, any funds spent on exploration will probably be lost. The probability of an individual prospect ever having reserves is extremely remote. In all probability the property does not contain any reserves. As such, any funds spent on exploration will probably be lost which result in a loss of your investment. Our management has no technical training and no experience in mineral activities and consequently our activities, earnings and ultimate financial success could be irreparably harmed. Our management has no technical training and experience with exploring for, starting, and operating a mine. With no direct training or experience in these areas, management may not be fully aware of many of the specific requirements related to working within the industry. Management's decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. Consequently, our activities, earnings and ultimate financial success could suffer irreparable harm due to management's lack of experience in the industry. We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease activities. We were incorporated on June 29, 2007 and we have not started our proposed business activities or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception is $1,525 this includes $525 of liabilities and $1,000 allocating in common stock for services rendered.Our ability to achieve and maintain profitability and positive cash flow is dependent upon · our ability to locate a profitable mineral property; · our ability to generate revenues; and · our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral properties. As a result, we may not generate revenues in the future. Failure to generate revenues will cause us to suspend or cease activities. 5 Because we will have to spend additional funds to determine if we have a reserve, if we are not able to raise additional proceeds we will have to cease operations and you would lose your entire investment. Even if we complete our current exploration program and it is successful in identifying a mineral deposit, we will have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral deposit.If we do not have the funds to accomplish further drilling investors would lose their entire investment. Because one existing stockholder owns a majority of the outstanding common stock, future corporate decisions will be controlled by this person, whose interests may differ from the interests of other stockholders, and may be adverse to those other shareholders' interests. Currently, our sole Officer and Director owns approximately 95% of the outstanding shares of the Company.If we are successful in selling all the shares in this Offering, the sole Officer and Director will own approximately 28% of the outstanding shares of common stock. Accordingly, he will have significant influence in determining the outcome of all corporate transactions, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. The interests of this stockholder may differ from the interests of the other stockholders, and they may make decisions, as a stockholder, with which the other stockholders may not agree. Such decisions may be detrimental to GoldPoint' business plan and/or operations and they may cause the business to fail. Because we currently have limited funds available, we may have to limit our exploration activity which would likely result in a complete loss of your investment. Because of the size of our company and the limited amount of proceeds available to us, we must limit our exploration activity. As such we may not be able to complete an exploration program that is as thorough as we would like. In that event, an existing reserve may go undiscovered. Without a reserve, we cannot generate revenues and you will lose your investment. We may not have access to all of the materials we need to begin exploration which could cause us to delay or suspend activities. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as dynamite, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after this offering is complete. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. Because GoldPoint' success is dependent on current management, who may be unable to devote sufficient time to the development of GoldPoint' business plan, which could cause the business to fail. GoldPoint is heavily dependent on the extensive industry experience that our sole Officer and Director, Patrick Orr, brings to the company. If something were to happen to him, it would greatly delay its daily operations until further industry contacts could be established. Furthermore, there is no assurance that suitable people could be found to replace Mr. Orr. In that instance, GoldPoint may be unable to further its business plan. Additionally, Mr. Orr is employed outside of GoldPoint.Mr. Orr has been and continues to expect to be able to commit approximately 10 hours per week of his time, to the development of GoldPoint' business plan in the next twelve months. If management is required to spend additional time with his outside employment, he may not have sufficient time to devote to GoldPoint, and, GoldPoint would be unable to develop its business plan. 6 Because title to the property is held in the name of another person, if he transfers the property to someone other than us, we will cease activities. Title to the property upon which we intend to conduct exploration activities is not held in our name. Title to the property is recorded in the name of Mr. Orr. If Mr. Orr transfers the property to a third person, the third person will obtain good title and we will have nothing. If this should occur, we will subsequently not own any property and we will have to cease all exploration activities. RISKS ASSOCIATED WITH THIS OFFERING: Because we have only one officer and director who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against the Company. We currently have only one officer and director, Patrick Orr.As such, he is solely responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes-Oxley Act of 2002. When these controls are implemented, he will be responsible for the administration of the controls. Should he not have sufficient experience, he may be incapable of creating and implementing the controls which may cause the Company to be subject to sanctions and fines by the Securities Exchange. If we complete a financing through the sale of additional shares of our common stock in the future, then shareholders will experience dilution. The most likely source of future financing presently available to us is through the sale of shares of our common stock. Any sale of common stock will result in dilution of equity ownership to existing shareholders. This means that if we sell shares of our common stock, more shares will be outstanding and each existing shareholder will own a smaller percentage of the shares then outstanding. To raise additional capital we may have to issue additional shares, which may substantially dilute the interests of existing shareholders. Alternatively, we may have to borrow large sums, and assume debt obligations that require us to make substantial interest and capital payments. Because there is no public trading market for our common stock, you may not be able to resell your stock. There is currently no public trading market for our common stock. Therefore there is no central place, such as stock exchange or electronic trading system to resell your shares. There is currently no market for GoldPoint' common stock, but if a market for our common stock does develop, our stock price may be volatile. There is currently no market for GoldPoint' common stock and there is no assurance that a market will develop. If a market develops, it is anticipated that the market price of GoldPoint' common stock will be subject to wide fluctuations in response to several factors including: · The ability to complete the development of GoldPoint’s anticipated exploration plan; · The market price of the commodities Goldpoint anticipates exploring and mining; and · The ability to hire and retain competent personal in the future. 7 While GoldPoint expects to apply for listing on the OTC Bulletin Board (OTCBB), we may not be approved, and even if approved, we may not be approved for trading on the OTCBB; therefore shareholders may not have a market to sell their shares, either in the near term or in the long term, or both. We can provide no assurance to investors that our common stock will be traded on any exchange or electronic quotation service. While we expect to apply to the OTC Bulletin Board, we may not be approved to trade on the OTCBB, and we may not meet the requirements for listing on the OTCBB.If we do not meet the requirements of the OTCBB, our stock may then be traded on the "Pink Sheets," and the market for resale of our shares would decrease dramatically, if not be eliminated. GoldPoint has limited financial resources at present, and proceeds from the offering may not be used to fully develop its business. GoldPoint has limited financial resources at present; as of September 30th it had $5,000 of cash on hand with liabilities of $525.If it is unable to develop its business plan, it may be required to divert certain proceeds from the sale of GoldPoint' stock to general administrative functions. If GoldPoint is required to divert some or all of proceeds from the sale of stock to areas that do not advance the business plan, it could adversely affect its ability to continue by restricting the Company's ability to become listed on the OTCBB; advertise and promote the Company and its products; travel to develop new marketing, business and customer relationships; and retaining and/or compensating professional advisors. Because our securities are subject to penny stock rules, you may have difficulty reselling your shares. Our shares are penny stocks are covered by section 15(g) of the Securities Exchange Act of 1934 which imposes additional sales practice requirements on broker/dealers who sell the Company's securities including the delivery of a standardized disclosure document; disclosure and confirmation of quotation prices; disclosure of compensation the broker/dealer receives; and, furnishing monthly account statements. For sales of our securities, the broker/dealer must make a special suitability determination and receive from its customer a written agreement prior to making a sale. The imposition of the foregoing additional sales practices could adversely affect a shareholder's ability to dispose of his stock. Because we do not have an Escrow or Trust Account for Investor’s Subscriptions, if we file for Bankruptcy Protection or are forced into Bankruptcy Protection, Investors will lose their entire investment. Invested funds for this offering will not be placed in an escrow or trust account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. As such, you will lose your investment and your funds will be used to pay creditors and will not be used for the sourcing and sale of promotional products. These risk factors, individually or occurring together, would likely have a substantially negative effect on GoldPoint' business and would likely cause it to fail. FORWARD LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risks and uncertainties. GoldPoint uses words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced as described in this Risk Factors section and elsewhere in this prospectus. 8 USE OF PROCEEDS Our offering is being made on a self-underwritten basis - no minimum of shares must be sold in order for the offering to proceed. The offering price per share is $0.02. There is no assurance that GoldPoint will raise the full $100,000 as anticipated. The following table below sets forth the uses of proceeds assuming the sale of 25%, 50%, 75% and 100% of the securities offered for sale in this offering by the company. For further discussion see Plan of Operation. If 25% of If 50% of If 75% of If 100% of Shares Sold Shares Sold Shares Sold Shares Sold GROSS PROCEEDS FROM THISOFFERING $ 25,000 $ 50,000 $ 75,000 $ 100,000 Less: OFFERING EXPENSES SEC Filing Expenses $ 1,500 $ 1,500 $ 1,500 $ 1,500 Printing $ 500 $ 500 $ 500 $ 500 Transfer Agent $ 2,500 $ 2,500 $ 2,500 $ 2,500 SUB-TOTAL $ 4,500 $ 4,500 $ 4,500 $ 4,500 Less:PHASE I Mobilization / Demobilization $ 5,000 $ 7,000 $ 9,000 $ 11,000 Geologist $ 7,500 $ 10,500 $ 15,000 $ 20,000 Geo-technician $ 2,500 $ 5,500 $ 7,500 $ 10,000 Assays $ 500 $ 1,000 $ 3,500 $ 7,000 Travel $ 1,000 $ 1,000 $ 2,000 $ 3,000 Reports $ 500 $ 500 $ 1,500 $ 2,500 SUB-TOTAL $ 17,000 $ 20,000 $ 38,500 $ 53,000 Less:PHASE II Mobilization / Demobilization $ 0 $ 7,500 $ 10,000 $ 12,500 Airborne MAG-EM Survey $ 0 $ 11,500 $ 12,500 $ 17,000 Data Reduction Report $ 0 $ 1,500 $ 2,500 $ 3,500 SUB-TOTAL $ 0 $ 20,500 $ 25,000 $ 33,000 Less: ADMINISTRATION EXPENSES Office, Stationery, Telephone, Internet $ 0 $ 0 $ 1,000 $ 2,000 Legal and Accounting $ 3,500 $ 5,000 $ 6,000 $ 7,500 SUB-TOTAL $ 3,500 $ 5,000 $ 7,000 $ 9,500 TOTALS $ 25,000 $ 50,000 $ 75,000 $ 100,000 The above figures represent only estimated costs. 9 Legal and accounting fees refer to the normal legal and accounting costs associated with filing this Registration Statement under the 1933 Act as amended and maintaining the status of a Reporting Company under the 1934 Act. Readers will note that GoldPoint has already raised a total of $5,000 from the sale of stock. A total of $5,000 has been raised from the sale of stock to our sole Officer and Director - this stock is restricted and is not being registered in this offering. The offering expenses associated with this offering are believed to be $3828. As of September 30, 2007, GoldPoint had a balance (less outstanding checks) of $5000 in cash with liabilities of $525. Some services related to this offering were paid for in common stock rather than cash payment. This will allow GoldPoint to pay the entire expenses of this offer from cash on hand. One of the purposes of the offering is to create an equity market, which allows GoldPoint to more easily raise capital, since a publicly traded company has more flexibility in its financing offerings than one that does not. DETERMINATION OF OFFERING PRICE There is no established market for the Registrant's stock. GoldPoint' offering price for shares sold pursuant to this offering is set at $0.02. Our existing shareholder, our Officer /Director, paid $0.0025 per. share. The additional factors that were included in determining the sales price are the lack of liquidity (since there is no present market for GoldPoint stock) and the high level of risk considering the lack of operating history of GoldPoint. DILUTION "Dilution" represents the difference between the offering price of the shares of common stock and the net book value per share of common stock immediately after completion of the offering. "Net book value" is the amount that results from subtracting total liabilities from total assets. In this offering, the level of dilution is increased as a result of the relatively low book value of our issued and outstanding stock.Assuming all shares offered herein are sold, and given effect to the receipt of the maximum estimated proceeds of this offering from shareholders net of the offering expenses, our net book value will be $100,000 or $0.014 per share. Therefore, the purchasers of the common stock in this offering will incur an immediate dilution of approximately $0.006 per share while our present stockholders will receive an increase of $0.012 per share in the net tangible book value of the shares they hold. This will result in a 30% dilution for purchasers of stock in this offering. The following table illustrates the dilution to the purchasers of the common stock in this offering.While this offering has no minimum, the table below includes an analysis of the dilution that will occur if only 25% of the shares are sold, as well as the dilution if all shares are sold: 25% of Maximum Offering Offering Offering Price Per Share $ 0.02 $ 0.02 Book Value Per Share Before the Offering $ 0.002 $ 0.002 Book Value Per Share After the Offering $ 0.007 $ 0.014 Net Increase to Original Shareholders $ 0.005 $ 0.012 Decrease in Investment to New Shareholders $ 0.013 $ 0.006 Dilution to New Shareholders (%) 35 % 30 % 10 PLAN OF DISTRIBUTION The offering consists of a maximum number of 5,000,000 common shares being offered by GoldPoint at $.02 per share with no minimum offering requirement. Company Offering GoldPoint is offering for sale common stock. If GoldPoint is unable to sell its stock and raise money, it will not be able to complete its business plan and will fail. There will be no underwriters used, no dealer's commissions, no finder's fees, and no passive market making for the shares being offered by GoldPoint. All of these shares will be issued to business associates, friends, and family of the current GoldPoint's shareholder and principal. The Officer and Director of GoldPoint, Patrick Orr, will not register as broker-dealers in connection with this offering. Patrick Orr will not be deemed to be a broker pursuant to the safe harbor provisions of Rule 3a4-1 of the Securities and Exchange Act of 1934, since he is not subject to statutory disqualification, will not be compensated directly or indirectly from the sale of securities, is not an associated person of a broker or dealer, nor has he been so associated within the previous twelve months, and primarily performs substantial duties as Officer and Director that are not in connection with the sale of securities, and has not nor will not participate in the sale of securities more than once every twelve months. Our Common Stock is currently considered a "penny stock" under federal securities laws (Penny Stock Reform Act, Securities Exchange Act Section 3a (51(A)) since its market price is below $5.00 per share. Penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell or recommend such shares to certain investors. Broker-dealers who sell penny stock to certain types of investors are required to comply with the SEC's regulations concerning the transfer of penny stock. If an exemption is not available, these regulations require broker-dealers to: make a suitability determination prior to selling penny stock to the purchaser; receive the purchaser's written consent to the transaction; and, provide certain written disclosures to the purchaser. These rules may affect the ability of broker-dealers to make a market in, or trade our shares. In turn, this may make it very difficult for investors to resell those shares in the public market. LEGAL PROCEEDINGS GoldPoint Resources, Inc. is not currently a party to any legal proceedings. GoldPoint' agent for service of process in Nevada is:InCorp Services, 3155 East Patrick Lane, Suite 1, Las Vegas Nevada 89120. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS GoldPoint’s executive officer and director and his respective age as of September 30, 2007 is as follows: Directors: Name of Director Age Patrick Orr 1018 North Hayworth West Hollywood, CA 90046 26 11 Executive Officers: Name of Officer Age Office Patrick Orr 1018 North Hayworth West Hollywood, CA 90046 26 President, Chief Financial Officer, Chief Executive Officer The term of office for each director is one year, or until the next annual meeting of the shareholders. Biographical Information Set forth below is a brief description of the background and business experience of our executive officer and director for the past five years Patrick Orr, President, Member of the Board of Directors. Mr. Orr is currently employed with Phoenix Realty Group and works out of the Los Angles California office.He is an Administrative/Executive assistant his duties include compiling expense reports, merchandise ordering, organization of press and press releases, and tech support, along with theorganization of due diligence information.Prior to his current employment from 1999 to 2005 he worked for Starbucks Coffee Company as a Barista.Mr. Orr obtained his Political Science degree from Whitworth University in Spokane Washington in 2004. Mr. Orr will be able to spend up to 10 hours per week on the development of GoldPoint Resources, Inc. at no cost to the Company. GoldPoint’s sole Officer and Director has not been involved, during the past five years, in any bankruptcy proceeding, conviction or criminal proceedings; has not been subject to any order, judgment, or decree, not subsequently reversed or suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; and has not been found by a court of competent jurisdiction, the Commission or the Commodity Futures trading Commission to have violated a federal or state securities or commodities law. Employment Agreements There are currently no employment agreements and none are anticipated to be entered into within the next twelve months. Significant Employees GoldPoint has no significant employees other than the officer and director described above, whose time and efforts are being provided to GoldPoint without compensation. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table provides the names and addresses of each person known to GoldPoint to own more than 5% of the outstanding common stock as of September 30, 2007 and by the officers and directors, individually and as a group. Except as otherwise indicated, all shares are owned directly. 12 Title of class Name and address of beneficial owner Amount of beneficial ownership Percent of class Common Stock Patrick Orr 1018 North Hayworth West Hollywood, CA 90046 2,000,000 shares 95% The percent of class is based on 2,100,000 shares of common stock issued and outstanding as of September 30, 2007.Jameson Capital, LLC was issued 100,000 common shares in lieu of consulting services relating to this offering, which represents 5% of the current outstanding common stock. DESCRIPTION OF SECURITIES General The authorized capital stock consists of 50,000,000 shares of common stock at a par value of $0.001 per share. Common Stock As of September 30, 2007, there are 2,100,000 shares of common stock issued and outstanding.2,000,000 shares are held by our Officer / Director, Patrick Orr.Jameson Capital, LLC was issued 100,000 shares in lieu of services rendered in August 2007. Holders of common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of common stock representing a majority of the voting power of GoldPoint capital stock issued and outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of company stockholders. A vote by the holders of a majority of the outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to the articles of incorporation. Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds. In the event of liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. Holders of the common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to the common stock. SHAREHOLDERS Each shareholder has sole investment power and sole voting power over the shares owned by such shareholder. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. 13 Timothy S. Orr, Esquire, of Spokane, Washington, an independent legal counsel, has provided an opinion on the validity of GoldPoint Resources, Inc.’s issuance of common stock and is presented as an exhibit to this filing.Please note that the current officer and director of the Company Patrick Orr and Timothy Orr are brothers. The financial statements included in this Prospectus and in the Registration Statement have been audited by Kyle Tingle, CPA, LLC, 3145 East Warm Springs Road, Suite 450, Las Vegas, NV 89120 to the extent and for the period set forth in their report (which contains an explanatory paragraph regarding GoldPoint' ability to continue as a going concern) appearing elsewhere herein and in the Registration Statement, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our By-laws provide for the elimination of the personal liability of our officers, directors, corporate employees and agents to the fullest extent permitted by the provisions of Nevada General Corporation Law. Under such provisions, the director, officer, corporate employee or agent who in his capacity as such is made or threatened to be made, party to any suit or proceeding, shall be indemnified if it is determined that such director or officer acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of our company. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers, and persons controlling our company pursuant to the foregoing provision, or otherwise, we have been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers, or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court's decision. ORGANIZATION WITHIN LAST FIVE YEARS GoldPoint Resources, Inc. was incorporated on June 29, 2007, under the laws of the state of Nevada. There are no promoters being used in relation with this offering. No persons who may, in the future, be considered a promoter will receive or expect to receive any assets, services or other consideration from GoldPoint. No assets will be or are expected to be acquired from any promoter on behalf of GoldPoint. In addition, see Certain Relationships and Related Transactions. DESCRIPTION OF BUSINESS Business Development GoldPoint Inc. was incorporated on June 29, 2007, in the state of Nevada. GoldPoint has never declared bankruptcy, it has never been in receivership, and it has never been involved in any legal action or proceedings. Since becoming incorporated, GoldPoint has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations. GoldPoint is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. 14 Description Of Business In General We intend to commence operations as an exploration stage company. We will be engaged in the exploration of mineral properties with a view to exploiting any mineral deposits we discover. We own an option to acquire an undivided 100% beneficial interest in a mineral claim in the Eldorado Canyon Mining District, located in Clark County, Nevada due south of Nelson, Nevada. There is no assurance that a commercially viable mineral deposit exists on the claims. We do not have any current plans to acquire interests in additional mineral properties, though we may consider such acquisitions in the future. Mineral property exploration is typically conducted in phases. Each subsequent phase of exploration work is recommended by a geologist based on the results from the most recent phase of exploration. We have not yet commenced the initial phase of exploration on the claims. Once we have completed each phase of exploration, we will make a decision as to whether or not we proceed with each successive phase based upon the analysis of the results of that program. Our director will make this decision based upon the recommendations of the independent geologist who oversees the program and records the results. Our plan of operation is to conduct exploration work on the claim in order to ascertain whether it possesses economic quantities of copper, nickel and cobalt.
